CORN, J.
This is an appeal by plaintiff upon the question of the sufficiency of the proposed ballot title submitted by the Attorney General upon State Question No. 349.
Where the Attorney General disapproves the ballot title submitted by proponent of an initiated measure, and prepares and files a title with the Secretary of State, any person may appeal to this court from the title so prepared and submitted; this court, on appeal, may approve said title, or may approve a substitute title offered by appellant, or may prepare one.
. All parties agree that the following title is wholly sufficient under the requirements of 34 O. S. 1941 §9.
“State Question No. 349
“Initiative Petition No. 249
“The Gist Of The Proposition Is As Follows
“Shall an Act amending 68 O. S. 1941, Section 1251 c, to increase the tax rate from two percent to three percent upon the gross proceeds of sales to consumers or users; amending 56 O. S. 1941, Section 180, by reducing maximum payable from State Assistance Fund for administering Oklahoma Social Security Act from five to three and one-half percent of total assistance grants; amending 68 O. S. 1941, Section 1251 b, by increasing revenues payable to State Assistance Fund under Sales Tax Act from ninety seven to ninety eight percent and decreasing balance payable to Tax Commission Fund, be approved by the people?
Shall the proposed Act be Approved?
Yes □
No □”
We agree, and the same is approved.